

116 HR 597 IH: Postal Employee Appeal Rights Amendments Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 597IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Connolly (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo extend the right of appeal to the Merit Systems Protection Board to certain employees of the United States Postal Service. 
1.Short title This Act may be cited as the Postal Employee Appeal Rights Amendments Act. 2.Right of appeal to Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39, United States Code, is amended to read as follows: 
 
(I)is an officer or employee of the Postal Service who— (aa)is not represented by a bargaining representative recognized under section 1203; and 
(bb)is in a supervisory, professional, technical, clerical, administrative, or managerial position covered by the Executive and Administrative Schedule; and. 